Schneider, J.
Although concur ring in the syllabus and judgment, I am impelled to point out that the court’s opinion seemingly proceeds upon the assumption that the disputed “appropriation providing for the payment of legal expenses to independent counsel employed by the Secretary of State” would be valid in the absence of a veto.
The validity of the General Assembly’s including language suspending permanent law in an item of appropriation for current expenses of the state government remains an open question still to be decided by this court. Query: Is the referendum as to that language thereby foreclosed? See Sections 1(c) and 1(d) of Article II of the Ohio Constitution.
However, since the court decided the case on the validity of the veto, no decision on the validity of the vetoed language was necessary.